Citation Nr: 0413240	
Decision Date: 05/24/04    Archive Date: 06/02/04

DOCKET NO.  02-03 267A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the appellant timely requested a waiver of recovery 
of an overpayment of VA educational assistance under Chapter 
34 of Title 38 United States Code in the amount of $1,268.41, 
plus accrued interest and administrative costs.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel
INTRODUCTION

The appellant had active military service from May 1969 to 
April 1971 and from August 1974 to August 1976.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2001 decision by the Committee on 
Waivers and Compromises at the Department of Veterans Affairs 
(VA) St. Petersburg, Florida, Regional Office (RO).  The 
appellant filed a notice of disagreement with that decision 
in February 2002.  After receiving a statement of the case in 
March 2002, the appellant perfected his appeal to the Board 
by timely filing a substantive appeal in April 2002.  

A hearing at which the appellant testified was conducted at 
the RO in June 2002.  


FINDINGS OF FACT

1. On June 23, 1982, the appellant was informed in writing of 
an overpayment of VA educational assistance in the amount of 
$1,268.41 and his appellate and waiver rights.  

2.  The evidence of record does not demonstrate that the 
appellant submitted a request for waiver of recovery of the 
overpayment of VA educational assistance within two years 
from June 23, 1982, nor has it been demonstrated that he did 
not receive that June 1982 letter in a timely fashion.  


CONCLUSION OF LAW

The appellant did not file a timely claim for waiver of 
recovery of an overpayment of VA educational assistance in an 
amount $1,268.41, plus accrued interest and administrative 
costs.  38 U.S.C.A. § 3102(a) (1976,Supp. 1980); 38 C.F.R. §  
1.963(b) (1981); currently 38 U.S.C.A. § 5302(a) (West 2002); 
38 C.F.R. § 1.963 (2003).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements. 

However, with regard to claims concerning the wavier of 
recovery of an overpayment, the United States Court of 
Appeals for Veterans Claims (Court) has held that the notice 
and duty-to-assist provisions of the VCAA are relevant to a 
different chapter of title 38, and do not apply to such an 
appeal.  Barger v. Principi, 16 Vet. App. 132, 138 (2002).  
That notwithstanding, in reviewing the issue of the 
appellant's waiver request, the Board observes that the VA 
has secured or attempted to secure all relevant documentation 
to the extent possible.  Likewise, the appellant has been 
advised of the pertinent law and regulations regarding this 
matter, as well as the basis for the denial of his appeal.  

The appellant asserts that he did not receive notification of 
the indebtedness at issue in this case until December 2001, 
after he had inquired the month before about a debt for which 
monthly recoupments were causing a reduction in his monthly 
pension benefits.  He also testified at a June 2002 Regional 
Office hearing that he did not recall receiving any VA 
educational assistance in 1982.  

At the time in question, (1982) applicable criteria provided 
that there shall be no recovery of payments or overpayments 
(or any interest thereon) of any benefits under any of the 
laws administered by the Veterans Administration whenever the 
Administrator determines that recovery would be against 
equity and good conscience, if an application for relief is 
made within two years from the date of notification of the 
indebtedness by the Administrator to the payee.  38 U.S.C.A. 
§ 3102(a) (1976, Supp. 1980); 38 C.F.R. § 1.963(b) (1981); 
currently 38 U.S.C.A. § 5302(a) (2002); 38 C.F.R. § 1.963(b) 
(2003).  

On June 23, 1982, the appellant was informed by VA letter of 
the overpayment to him of VA educational assistance between 
January 1982 and April 1982.  The notification letter 
instructed the appellant of the overpayment amount of 
$1268.41, and of his appellate and waiver rights, and was 
sent to his address of record at the time, as established by 
correspondence from him in January 1982 and by the address to 
which his educational assistance checks were sent.  

In July 2001, the appellant was awarded pension benefits, 
beginning in July 2001.  Shortly thereafter a portion of his 
monthly pension benefit was withheld to recoup the debt owed 
VA.  After requesting information in November 2001 as to the 
nature of the debt, the appellant was informed that the debt 
was due to an overpayment to him of VA educational assistance 
in 1982.  

In December 2001, the appellant submitted a waiver request in 
which he indicated that recovery of the overpayment of VA 
educational assistance would cause him undue financial 
hardship and indicated that he should be granted a waiver of 
recovery of the overpayment or be allowed to repay a smaller 
amount each month.  

At his June 2002 personal hearing, the appellant testified 
that he did not remember receiving any VA educational 
assistance in 1982, and that it was "around October 2001" 
that he first became aware of any indebtedness resulting from 
overpayment of VA educational assistance in 1982.  

The Board has reviewed the probative evidence of record 
including the appellant's statements on appeal.  The 
appellant was informed in writing of the overpayment of VA 
educational assistance and his waiver rights on June 23, 
1982.  While the appellant alleges that he did not receive 
the June 23, 1982, notification letter, the record shows that 
(1) it was addressed to the appellant's address of record at 
the time, and (2) it was not returned by the U. S. Post 
office as undeliverable.  The appellant's waiver request was 
subsequently received by the RO on December 14, 2001, more 
than two years after he was notified of the overpayment.  

The provisions of 38 U.S.C.A. § 5302 and 38 C.F.R. 
§ 1.963(b)(2) require that the appellant demonstrate that 
either an error by either the VA or the postal authorities or 
some other circumstance delayed his actual receipt of the 
June 1982 notice.  Satisfactory evidence of any error or 
other circumstance delaying receipt of this notice is not 
shown.  Accordingly, an extension of the time limit to submit 
a waiver request is not warranted.  Barger, 16 Vet. App. 132.  

Because the appellant's request for a waiver of recovery of 
the overpayment of VA educational assistance was more than 
two years after he was informed of the overpayment and his 
rights to appeal or file a waiver request, the Board 
concludes that he did not submit a timely request for waiver 
of recovery of the overpayment of VA educational assistance 
in the amount of $1268.41, plus interest and administration 
costs.  


ORDER

As the appellant's request for waiver of recovery of an 
overpayment of VA educational assistance in the amount of 
$1268.41, plus interest and administration costs, was not 
timely submitted, the benefit sought on appeal is denied.  



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



